Title: From Alexander Hamilton to James Miller, 21 September 1799
From: Hamilton, Alexander
To: Miller, James


          
            Sir,
            New York Sep. 21st 1799.
          
          A letter from the Secy of War of the 6th instant has this paragraph. “I shall give directions to have delivered to the Quarter Master General to be forwarded to such persons and places as you may point out the Cloathing &c. for the two companies of the first Regiment which you propose raising in the states of Pensylvania and Delaware”
          I request that you will forward these articles to Wilmington in the State of Delaware there to be delivered, there to Lt. Philemon Charles Blake of the first Regiment who has been ordered to that place & who it is hoped will be there in about a week for this time. You will judge to whom to send the articles in the first instance—It will I presume be Lt. Blake will on his arrival apply to John Elliot Contractor for that state.
          With great consideration I am Sir Yr. Obe Ser—
          James Miller Esqr Ass to the Qr. MG
        